Citation Nr: 1620189	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  14-20 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, T.C., and W.M.W.



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to October 1965.  The Veteran died in June 2004, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The May 2011 rating decision found that new and material evidence had not been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  The January 2012 rating decision determined that new and material evidence had been submitted to reopen this claim and denied the claim on the merits.  A notice of disagreement was received in March 2012, a statement of the case was issued in April 2014, and a substantive appeal was received in June 2014. 

The appellant's claim for service connection for the cause of the Veteran's death was previously denied based on a lack of verified herbicide exposure during service.  The appellant did not appeal.  Thereafter, however, a liberalizing law was enacted which created a new evidentiary standard by which a claim of entitlement to service connection for ischemic heart disease can be substantiated.  See Diseases Associated With Exposure to Certain Herbicide Agents (Hairy Cell Leukemia and Other Chronic B-Cell Leukemias, Parkinson's Disease and Ischemic Heart Disease), 75 Fed. Reg. 53,202  (August 31, 2010).  Specifically, ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable and Prinzmetal's angina, was added as a disease associated with herbicide exposure.  Because this liberalizing law applies to the appellant's claim, the instant claim will be reviewed on a de novo basis as opposed to a new and material basis. See Pelegrini v. Nicholson, 18 Vet. App. 112, 125-26 (2004); Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).
A Nehmer class member includes a surviving spouse of a deceased Vietnam veteran who died from a covered herbicide-related disease.  38 C.F.R. § 3.816(b)(1)(ii)  (2015).  The term "covered herbicide disease" now includes ischemic heart disease. 38 C.F.R. § 3.816(b)(2) (2015).  The regulation applies to claims for dependency and indemnity compensation that were either pending before VA on May 3, 1989, or were received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease. 38 C.F.R. § 3.816(c)(2) (2015).  The appellant's prior claim for service connection for the cause of the Veteran's death was received in August 2004 and denied in an April 2005 rating decision.  The effective date of the regulation that added ischemic heart disease as a disease presumptively due to in-service exposure to herbicides is August 31, 2010.  See 75 Fed. Reg. 53,202 -53,216 (Aug. 31, 2010).  Thus, the issue has been recharacterized as stated on the title page.

In February 2016, the appellant testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In February 2016, the appellant submitted additional evidence to the Board accompanied by a waiver of initial review by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304. 

On several occasions during the course of this appeal, the appellant has raised the issue of the validity of a debt she was found to have accrued in 2008 when her pension benefits were retroactively adjusted.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).






FINDINGS OF FACT

1.  The Veteran died in June 2004 death; his death certificate lists the immediate cause of death as having been due to acute myocardial infarction, which was due to or a consequence of atherosclerotic heart disease.  

2.  The Veteran set foot on land in Vietnam during the Vietnam Era and is therefore presumptively considered to have been exposed to herbicides during service; ischemic heart disease, including atherosclerotic cardiovascular disease, is a disease associated with herbicide exposure.


CONCLUSION OF LAW

A service connected disability principally caused the Veteran's death.  38 U.S.C.A. §§ 1116, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In light of the favorable decision herein with respect to the appellant's claim of entitlement to service connection for the cause of the Veteran's death, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.



II.  Cause of the Veteran's Death

To establish service connection for the cause of death, the evidence must show that a disability that was incurred in or aggravated by service, or which was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

To establish service connection for a disability, the evidence must show: (1) the existence of the disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.309(e), presumptive service connection based on herbicide exposure is available, in relevant part, for atherosclerotic cardiovascular disease.  Veterans who are demonstrated to have served on active duty in Vietnam during the Vietnam era (from January 9, 1962, through May 7, 1975) are presumed to have been exposed to Agent Orange or similar herbicide.  38 C.F.R. § 3.307(a)(1)(6)(iii).  

In the case at hand, the appellant is seeking entitlement to service connection for the cause of the Veteran's death.  She essentially contends that the Veteran's June 2004 death, which was listed on his death certificate as having been due to acute myocardial infarction which, in turn, was due to or a consequence of atherosclerotic heart disease, is presumptively related to the Veteran's military service.  Specifically, she contends that the Veteran is entitled to the presumption that he was exposed to Agent Orange during service.  


The appellant's August 2004 claim form shows she noted that the Veteran had active service from November 1960 to October 1965 and that he served in and around Vietnam during that time.  She also noted that the Veteran "was emotionally unable to write a statement as to when he was in the Viet-Nam area," and described the Veteran's "pain of heart at losing close friends in Viet-Nam & all that went on there."  Also, a June 2003 statement from the Veteran requested entitlement to service connection for diabetes mellitus, type II, based on Agent Orange exposure.  

The Veteran's DD Form 214 lists his military occupational specialty (MOS) as "Wireman."  It also notes that he successfully completed a "Field Wire Course" in 1961 and a "Field Radio Oper Crse" in 1963.

The Veteran's October 1965 claim of entitlement to service connection for residuals of a right shoulder injury shows he noted that he had received treatment in 1961 at a "Dispensary, Saignon [sic], S. Viet Nam."  The Veteran's service treatment records reflect that he never reported or was diagnosed with heart disease, and they do not indicate that the Veteran was experiencing symptoms that were later attributed to atherosclerotic heart disease.  A request to the National Personnel Records Center (NPRC) asking for the dates of the Veteran's service in Vietnam resulted in a response that there is no evidence in the Veteran's file to substantiate service in Vietnam.  

A June 2003 VA medical record notes that the Veteran "saw C & P last year and he 'never talked about being [in] Vietnam because he was on a secret mission and was told not to talk about it.'"  The appellant stated that "'I know he is having terrible dreams but he won't talk to me about them.'"  

In September 2003, the RO requested that the National Personnel Records Center (NPRC) provide the Veteran's service dates in Vietnam.  The September 2003 reply stated that there is no evidence in the Veteran's file to substantiate any service in Vietnam.   

In a July 2004 statement, the appellant reported that the Veteran "could emotionally not bring himself to write a statement as to when & why he was in & around the area of Viet-Nam during the War Era."  

In a January 2005 statement, the appellant reported that the Veteran had been in the process of filing a claim before he passed away.  She noted that this claim "was delayed quite some time as he was not able to write (too hard emotionally) about being in & around Viet-Nam during the 1960's."  (This claim was for service connection for diabetes mellitus, type II, and the Veteran had been notified that he would need to establish Agent Orange exposure.)

The Veteran's service personnel records contain a list of his duty assignments and a description of his domestic and international travels during service.  The following travel is recorded in his personnel records: (1) November 4, 1961: departed Maui, Hawaii, on USS BEXAR; (2) November 28, 1961: arrived and disembarked at Buckner Bay, Okinawa; (3) March 26, 1962: embarked on a United States Government aircraft at Kadena/Naha, Okinawa and departed therefrom on that date, and arrived and disembarked at San Jose Airfield, Mindora (Mindoro) Island, Philippines in connection with Operation TULUNGAN; (4) April 2, 1962: embarked aboard United States Government aircraft at San Jose Airfield, Mindora Island, Philippines, departed, and arrived at Kadena/Naha; (5) April 19, 1962: departed White Beach, Okinawa, aboard USS Okanogan (APA-220); (6) April 23, 1962: arrived at Subic Bay, Philippines, and disembarked, and embarked from Subic Bay aboard USS Princeton (LPH-5); (7) May 6, 1962: disembarked at Subic Bay, and embarked aboard USS Valley Forge (LPH-8); (8) May 12, 1962: sailed from Subic Bay; (9) May 17, 1962: arrived and disembarked at Bangkok, Thailand; (10) July 26, 1962: embarked aboard United States Government aircraft at Udorn, Thailand, and departed therefrom; (11) July 30, 1962: arrived and disembarked at Kadena Okinawa; (12) August 10, 1962: embarked aboard USS NAVARRO (APA 215) at White Beach, Okinawa; (13) August 11, 1962: departed White Beach; and (14) August 25, 1962: arrived and disembarked at Long Beach, California.  

In her February 2012 notice of disagreement, the appellant noted that the Veteran "was a gunner and a radio man onboard helicopters flying off ships decks, USS Valley Forge to the beautiful coastal lands of the republic of Viet nam landing and exploring the area many times."  She noted that, even though "1963 was a time before the conflict escalated, we were still using herbicide spray on the outlying forests and jungles and around the DMZ for protection from using the jungle for cover."  

An October 2014 letter from the Veteran's private doctor notes that the Veteran "is a Vietnam veteran and was exposed to Agent Orange during the course of his service in Vietnam."  

At the February 2016 Board hearing, the appellant's accredited representative noted that the Veteran was a wireman in service, and that "his duty was to ... lay wire on the ground inside the country of Vietnam."  The appellant testified that the Veteran "would lay wire into the bush, because when they come into the bush or a new area, uh, they need to radio each other, to say, okay, it's clear here, okay, be careful of that area there, type of thing."  She described accounts her husband would tell her of his experiences with the Vietnamese people, noting that some people in his unit would secretly take food that had been sitting on ships to the people in the villages.  She reported that the Veteran had mentioned Da Nang and "the river."  She testified that the Veteran was "airlifted by helicopter and dropped into the country."  She noted that "they were on top-secret reconnaissance."  

The record reflects that the Veteran died in June 2004.  His Certificate of Death lists his immediate cause of death as acute myocardial infarction due to or as a consequence of atherosclerotic heart disease.  

Under 38 C.F.R. § 3.309(e), presumptive service connection based on herbicide exposure is available, in relevant part, for ischemic heart disease, including atherosclerotic cardiovascular disease.  

Therefore, in order to establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must demonstrate that he was exposed to herbicides while in service.  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a veteran must have set foot on the land mass of Vietnam, or, have been present in the inland waterways of that country during the statutory period (so-called 'brown water' naval activity) in order to be considered to have had service in the Republic of Vietnam and, in turn, presumed exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) cert. denied 129 S.Ct. 1002 (2009).

In the case at hand, the appellant contends that the Veteran set foot on land in the Republic of Vietnam during service, and can thus be presumed to have been exposed to Agent Orange while in service.  As noted above, the appellant testified at her Board hearing that the Veteran "would lay wire into the bush, because when they come into the bush or a new area, uh, they need to radio each other, to say, okay, it's clear here, okay, be careful of that area there, type of thing."  As noted above, the Veteran's service personnel records reflect that, on April 23, 1962, the Veteran arrived at Subic Bay and disembarked, and embarked from Subic Bay aboard the USS Princeton (LPH-5).  They also reflect that, on May 6, 1962, the Veteran disembarked at Subic Bay, and embarked aboard USS Valley Forge (LPH-8).  

Histories of the USS Princeton reflect that, in April 1962, she delivered Marine Corps advisors and helicopters to Soc Trang in the Mekong Delta area of the Republic of Vietnam.  Therefore, the Board concludes that the Veteran was serving aboard the USS Princeton at a time when the Princeton delivered advisors to Soc Trang.  The April 2014 statement of the case references the Veteran's lay account of having been in Saigon in 1961 and notes that "[i]t is known that communications technicians were sent into Vietnam that early in the conflict there to act with advisors and set up communications for the military advisors there."  As noted above, the Veteran's service personnel records clearly reflect that he was a wireman in service.  In short, the Veteran was aboard a ship that delivered advisors to Vietnam in April 1962 and his duties included acting with advisors and setting up communications equipment for them.  The Board therefore finds it highly likely that the Veteran set foot on land in Vietnam during the Vietnam Era.

The Veteran is therefore presumed to have been exposed to Agent Orange during service.  Because atherosclerotic heart disease is considered to be a disability that is presumptively related to herbicide exposure, the Board finds that entitlement to service connection for the cause of the Veteran's death based on the presumed link between herbicide exposure and atherosclerotic heart disease is warranted.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


